Citation Nr: 0935407	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease and degenerative joint 
disease of the lumbar spine L3-S1 with moderate central 
spinal stenosis (claimed as lower back problems).  

2.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left shoulder (claimed as 
left shoulder) prior to March 2, 2009, and in excess of 20 
percent since then. 

3.  Entitlement to an initial compensable evaluation for 
residuals of a left hand fracture and left wrist sprain 
(claimed as left wrist fracture and left hand fracture) prior 
to March 2, 2009, and in excess of 10 percent since then.

4.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left knee status post left 
knee arthroscopic surgery (claimed as left knee surgery) 
prior to March 2, 2009, and in excess of 10 percent since 
then.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
September 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran was provided a Videoconference hearing in July 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

Shortly after his Board hearing, the appellant submitted 
evidence in the form of a letter from his employer and waived 
RO consideration thereof.  In this regard, the Board may 
consider this evidence in the first instance because the 
appellant has waived RO consideration.  See 38 C.F.R. § 
20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A review of the record shows that further examination is 
necessary to decide the claims on appeal.  At the July 2009 
Board hearing, the Veteran related that his disabilities had 
worsened since his last VA examination in March 2009.  He and 
his representative noted that he currently had an antalgic 
gait and requested a new VA examination for all conditions as 
they had worsened.  When it is indicated that the severity of 
a service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95; see also Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Accordingly, a remand for a VA examination is 
necessary.

The Veteran and his representative have also asserted that 
the March 2009 VA examination was inadequate.  They have 
highlighted that the X-rays reviewed by the examiner that 
conducted the March 2009 VA examination were approximately 
three years old.  The Veteran testified that he had been 
rushed through the examination.  The Board also notes that 
the examiner found that, with respect to the Veteran's low 
back disability, that there was no clinical evidence of 
radiculopathy, in direct contrast to other VA records.  See 
e.g. August 2006 VA electromiographic (EMG) report showing an 
impression of findings compatible with chronic process 
irritating left nerve roots components, mild lumbar 
radiculopathy, and left peroneal neuropathy.  Once VA 
provides an examination, it must be adequate or VA must 
notify the Veteran why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Upon 
remand, the examiner is asked to obtain X-rays and any 
necessary EMG studies.  The examiner is also requested to 
address any neurological symptomatology and opine on its 
relationship to the Veteran's low back disability.  

The Board also notes that at his Board hearing, the Veteran's 
representative raised a claim for extraschedular 
consideration.  The Veteran also submitted a letter from his 
employer regarding the effects his low back disability had on 
his employment.  The agency of original jurisdiction (AOJ) 
has not considered whether extraschedular referral is 
warranted.  38 U.S.C.A. §38 C.F.R. § 3.321(b)(1).  In order 
to avoid any prejudice, upon remand, the Veteran should be 
provided adequate notice of the information and evidence 
necessary to substantiate extraschedular referral and the 
need to submit evidence or argument on this question.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thereafter, the 
AMC/RO should consider whether extraschedular referral is 
warranted.  

1.  Provide the Veteran with notice that 
is compliant with current legal 
requirements regarding his claims, 
particularly of what information and 
evidence is needed to substantiate a claim 
for referral for extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1).

2.  Schedule the Veteran for a VA medical 
examination to determine the current 
severity of his service-connected 
degenerative disc disease and degenerative 
joint disease of the lumbar spine L3-S1 
with moderate central spinal stenosis, 
residuals of a left hand fracture and left 
wrist sprain, degenerative joint disease 
of the left shoulder and degenerative 
joint disease of the left knee status post 
left knee arthroscopic surgery, to include 
any effects these disabilities have on his 
employment.  The claims folder should be 
provided to the examiner in connection 
with the examination of the Veteran.  

All indicated tests and studies should be 
undertaken, to include range of motion 
testing, X-rays, and any necessary EMG 
studies.  The examiner should comment on 
whether each of these disabilities is 
productive of pain, weakened movement, 
excess fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms.  

The examiner is requested to identify any 
neurological manifestations of the 
Veteran's degenerative disc disease and 
degenerative joint disease of the lumbar 
spine L3-S1 with moderate central spinal 
stenosis, and comment on the severity of 
any such manifestations.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

3.  After the development requested above 
has been completed, review the record and 
adjudicate the claims on appeal, to 
include whether extraschedular referral 
may be warranted.  38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

